                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION 1:17-CV-00184-GNS-HBB

DYLEAN CLARK                                                                          PLAINTIFF


VS.


CHRIS RENEER
BUTLER COUNTY SHERIFF’S DEPT.                                                     DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

        Before the Court is the Plaintiff’s motion to amend the scheduling order to extend

discovery and pretrial deadlines (DN 17). The Defendants have responded in opposition at DN 18

and Plaintiff has not filed a reply.

                                        Nature of the Case

        Plaintiff originally filed this action in state court. On November 13, 2017 the Defendants

removed the action to this Court. Plaintiff is the administrator of the estate of Randy Clark. Her

complaint alleges that Defendant Chris Reneer fatally shot Clark. She further alleges that Reneer

was an off-duty Deputy Sheriff with the Butler County Sheriff’s Department and that “Reneer’s

actions violated both state and federal statutory civil protections of Randy Clark” (DN 1-1, p. 3).

        On January 4, 2018 the Court entered the scheduling order (DN 9). The order established

a fact-discovery deadline of December 3, 2018. The scheduling order also set a telephonic status

conference on December 10, 2018 following the close of discovery.             The conference was

conducted as scheduled, and Plaintiff’s attorney advised the Court that he was still awaiting

information from the Kentucky State Police and wished to conduct one or more depositions of

KSP representatives before deposing fact witnesses in the case. Defendants noted that the
discovery deadline had passed and opposed any further discovery. The undersigned directed the

Plaintiff to file a motion demonstrating good cause to extend the discovery deadline (DN 19).

                                        Plaintiff’s Motion

        Plaintiff states that she sent an open-records request to the KSP on May 26, 2017 for the

agency’s investigative file on the shooting. In a conversation with a KSP representative on October

18, 2017 Plaintiff was informed that the matter was still under investigation and KSP could not

produce the file until the investigation concluded. KSP provided a portion of the investigative file

on January 9, 2018 which listed audio recordings related to the investigation, but no recordings

were included. These were recordings of Reneer and three witnesses.

        On June 20, 2018 Plaintiff made a request to Defendants for all audio recordings listed in

the KSP investigative file. Defendants responded that they had produced everything they had from

the KSP and suggested a follow-up open records request to the KSP. Plaintiff sent the follow-up

request on July 27, 2018. On September 17, 2018 Plaintiff received copies of audio recordings

from the Defendants. These recordings were of two of the witnesses, but did not include recordings

of Reneer or Bruce West, who was driving the vehicle in which Clark was an occupant at the time

of the incident. By letter dated September 24, 2018 the KSP advised Defendants’ counsel that it

could not locate any recordings. (Defendants shared this letter with Plaintiff by way of an e-mail

dated October 5, 2018 (DN 18-2)). Plaintiff’s suspicion is that the KSP has either lost the

recordings of Reneer and West or, more egregiously, is concealing them.

        Plaintiff desires to take discovery depositions from the KSP to explore the status of the

“lost” recordings. Following this, Plaintiff wishes to take the discovery deposition of Reneer and

the other witnesses. She asks that the discovery deadline be extended for these purposes, as well

as related pretrial deadlines.
                                      Defendants’ Response

       Defendants do not contest Plaintiff’s chronology of her efforts to obtain the KSP

recordings. Defendants do contend, however, that this chronology demonstrates a lack of good

cause for extending the deadlines. They note that they have encountered difficulty in obtaining

discovery from the Plaintiff in a timely manner and have had to seek the Court’s intervention.

They note that Plaintiff sought the KSP recordings for over a year but chose not to take depositions

in the interim, including those of the two witnesses for whom she has recordings. Defendants also

question why Plaintiff waited until after the discovery deadline closed to request an extension,

even though she knew two months in advance that the KSP claimed not to have any recordings.

Defendants argue these facts demonstrate a lack of good cause for extension of the discovery

deadline.

                                            Discussion

       Fed. R. Civ. P. 16(b)(4) states that a schedule “may be modified only for good cause and

with the judge’s consent.” “’The primary measure of [Civil] Rule 16’s “good cause” standard is

the moving party’s diligence in attempting to meet the case management order’s requirements,’

though courts may also consider prejudice to the nonmoving party.” Smith v. Holston Med. Grp.,

P.C., 595 F. App’x 474, 478 (6th Cir. 2014) (quoting Inge v. Rock Fin. Corp., 281 F.3d 613, 625

(6th Cir. 2002)). The Court must first find that the moving party proceeded diligently before

considering whether the nonmoving party is prejudiced, and only then to ascertain if there are any

additional reasons to deny the motion. Id. at 479. In other words, to demonstrate good cause a

party must show that despite their diligence the timetable could not reasonably have been met.

Woodcock v. Kentucky Dept. of Corr., No. 5:12-CV-00135-GNS-LLK, 2016 WL 3676768, *2

(W.D. Ky. July 6, 2016).
       When amendment of a scheduling order is to allow additional time for discovery, the Court

considers several factors. These include (1) when the moving party learned of the issue that is the

subject of discovery; (2) how the discovery would affect the ruling below [i.e. the outcome at the

trial court]; (3) the length of the discovery period; (4) whether the moving party was dilatory; and

(5) whether the adverse party was responsive to prior discovery requests. Dowling v. Cleveland

Clinic Found., 593 F.3d 472, 478 (6th Cir. 2010).

       Plaintiff contends the investigation documents produced by the KSP indicate that there are,

or were, recorded statements or interviews from Defendant Reneer and eyewitness driver West,

both unquestionably important witnesses. Plaintiff has been attempting to obtain the recordings,

but has been advised by KSP, after some delay, that they cannot be located. Plaintiff indicates that

she needs to explore this question before she is fully satisfied. She has been delaying taking

depositions until she has verified that the recordings are truly unavailable, as they could provide

important cross-examination or impeachment information. However, as Defendants point out and

the Court noted in Pogue v. Northwestern Mut. Life Ins. Co., No. 3:14-CV-598-CRS-CHL, 20165

U.S. Dist. LEXIS 71156 (W.D. Ky. June 1, 2016), the focus of the inquiry is not on why the party

needs the requested discovery. The focus as to the “reason for the delay” must be the reason the

party did not request the extension before the expiration of the discovery deadline. “This factor

relates to the reason for the delay in seeking an extension, not the reason that the moving party

believes an extension is needed.” Id. at *14 (emphasis in original).

       Under the good cause analysis’s first factor, the Court looks to when the Plaintiff learned

of the issue which is the subject of discovery. Under the third factor the Court considers the length

of the discovery period. Under the fourth factor the Court considers whether the Plaintiff was

dilatory. All three of these factors weigh against the Plaintiff. Plaintiff has known of the apparent
existence of the recordings since January 9, 2018. From that date she had almost eleven months

to pursue discovery of the recordings. It was seven months before she followed up with the KSP.

       She obtained two of the four tapes by September 17, 2018, but apparently made no effort

to depose those witnesses in the time remaining before the December 3, 2018 deadline. She was

informed by e-mail on October 5, 2018 of the KSP’s position that the other two tapes could not be

located. Although about a month remained before the discovery deadline expired, Plaintiff does

not indicate that she attempted to schedule any depositions of KSP representatives.

       Plaintiff knew of the potential existence of the recordings, that KSP professed an inability

to locate them and that time was running short to complete discovery. Nonetheless, Plaintiff did

not file a motion to extend the discovery deadline. Indeed, she did not raise the issue until the

telephonic status conference which took place after the deadline expired.

       As to the second factor, the importance of the requested discovery, the factor weighs in

favor of the Plaintiff insofar as the issue of the potentially missing witness recordings. The fifth

factor, whether the opposing party was responsive to discovery requests, does not weigh in

Plaintiff’s favor. Defendants provided Plaintiff with the two recordings they have (and which KSP

has apparently been unable to produce) and the letter from the KSP to Defendants’ counsel dated

October 2, 2018 (DN 18-1) indicates that Defendants have been pursuing production through their

own Open Records Act request. It is evident that to the extent production was within their power

Defendants have been cooperating in discovery.

       WHEREFORE, the motion of Plaintiff to extend the discovery deadline, DN 17, is

DENIED. At DN 19 the undersigned stayed the remaining pretrial deadlines pending resolution

of this motion. Consequently, the deadlines are reset as follows: dispositive motions and motions

related to the admissibility of expert testimony pursuant to Fed. R. Evid. 702 (Daubert motions)
shall be due by January 28, 2018. In the event neither party files a motion of these types, the

parties are directed to contact the undersigned’s Case Manager to schedule a telephonic status

conference to set a trial date. In the event a motion of these types is filed, the undersigned will

await ruling before contacting the parties to set the telephonic conference.



December 28, 2018




        Copies: Counsel
